
	
		II
		110th CONGRESS
		2d Session
		S. 3643
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 27
			 (legislative day, September 17), 2008
			Mr. Durbin (for himself,
			 Mr. Kerry, and Mrs. Murray) introduced the following bill; which
			 was read twice and referred to the Committee on Foreign
			 Relations
		
		A BILL
		To enhance the capacity of the United
		  States to undertake global development activities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Increasing America's Global
			 Development Capacity Act of 2008.
		2.FindingsCongress finds that—
			(1)foreign development assistance is an
			 important foreign policy tool in addition to diplomacy and defense;
			(2)development assistance is part of any
			 comprehensive United States response to regional conflicts, terrorist threats,
			 weapons proliferation, disease pandemics, and persistent widespread
			 poverty;
			(3)in 2002 and 2006, the United States
			 National Security Strategy includes global development, along with defense and
			 diplomacy, as the 3 pillars of national security;
			(4)in its early years, the United States
			 Agency for International Development (USAID) had more than 5,000 full-time
			 Foreign Service Officers;
			(5)as of 2008, USAID has slightly more than
			 1,000 full-time Foreign Service Officers;
			(6)the budget at USAID, calculated in real
			 dollars, has dropped 27 percent since 1985;
			(7)this decline in personnel and operating
			 budgets has diminished the capacity of USAID to provide development assistance
			 and implement foreign assistance programs; and
			(8)the Committee on Appropriations of the
			 Senate recommended increasing the amount to be appropriated
			 for USAID operating expenses for fiscal year 2009 by $171,000,000 compared to
			 the amount appropriated for such expenses for fiscal year 2008.
			3.Hiring of additional Foreign Service
			 Officers as USAID employees
			(a)Initial hiringsNot later than 1 year after the date of the
			 enactment of this Act, the Administrator of USAID shall use additional amounts
			 appropriated to USAID for fiscal year 2009 compared to fiscal year 2008 to
			 increase by not less than 700 the total number of full-time Foreign Service
			 Officers employed by USAID compared to the number of such officers employed by
			 USAID on the date of the enactment of this Act. These officers shall be used to
			 enhance the ability of USAID to—
				(1)carry out development activities around the
			 world by providing USAID with additional human resources and expertise needed
			 to meet important development and humanitarian needs around the world;
				(2)strengthen its institutional capacity as
			 the lead development agency of the United States; and
				(3)more effectively help developing nations to
			 become more stable, healthy, democratic, prosperous, and
			 self-sufficient.
				(b)Subsequent hirings
				(1)In generalExcept as provided under paragraph (2),
			 during the 2-year period beginning 1 year after the date of the enactment of
			 this Act, the Administrator of USAID shall increase by not less than 1,300 the
			 total number of full-time Foreign Service Officers over the number of such
			 Officers at the beginning of such 2-year period to carry out the activities
			 described in subsection (a), contingent upon sufficient appropriations.
				(2)ReprogrammingIf the Administrator of USAID determines
			 that USAID has competing needs that are more urgent than the hirings described
			 in paragraph (1), the Administrator may use amounts available for such hirings
			 for such competing needs if the Administrator submits to the Committee on
			 Appropriations and the Committee on Foreign Relations of the Senate and the
			 Committee on Appropriations and the Committee on Foreign Affairs of the House
			 of Representatives a report describing such competing needs.
				
